Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8 2021 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 through 4 and 7 through 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Muraki (2019/0392742).  

With regard to claims 1 and 7, Muraki discloses a display device (Figure 8, #300 and [0113] “Various types of electronic apparatuses on which the display device is mounted can be envisioned as specific examples of the electronic apparatus 300”), comprising: 
	a display panel including a plurality of data lines and a plurality of gate lines, and a plurality of pixel switches and a plurality of pixel units provided in a matrix at intersections of the plurality of data lines and the plurality of gate lines [0022]; 
	a display controller configured to output a video data signal (Figure 1, #310 [0020] “The display driver 100 displays an image corresponding to display data in an electro-optical panel 200 by driving the electro-optical panel 200 based on the display data transmitted from a processing device 310. The display data may also be referred to as image data”); 
	a gate driver configured to supply a gate signal that controls the pixel switch to be on to the plurality of gate lines (Figure 1, #132); and 

	wherein each of the plurality of source drivers comprises: 
	a data processing unit configured to detect that an abnormality has occurred in communication with the display controller (Figure 1, #115) and share an abnormal state sharing signal indicating whether an abnormality has occurred ([0044] “When the error detection circuit 115 detects an error, the error detection signal EDET is activated.”) in communication with the display controller in each of the plurality of source drivers with other source drivers ([0048] “when a display driver is mounted in an on-board device, there is a risk that an error frequently occurs in the display driver due to EMI (Electro Magnetic Interference) and the like”), and 
	when the abnormal state sharing signal indicates that an abnormality has occurred in communication with the display controller, each of the plurality of source drivers supplies a gradation voltage signal corresponding to predetermined gradation data different from a gradation voltage signal based on the video data signal to each of the plurality of pixel units ([0048] “… if an error occurs frequently and the display system is reset frequently, the display is repeatedly turned off, and an appropriate display cannot be performed” wherein the office considers Muraki’s display turn off as 

With regard to claims 2 and 8, Muraki discloses each of the plurality of source drivers comprises: a latch circuit configured to capture pixel data pieces and sequentially output the pixel data pieces ([0024] “The drive circuit 130 drives the electro-optical panel 200. The drive circuit 130 includes a scan line drive circuit 132 that drives scan lines of the electro-optical panel 200 and a data line drive circuit 131 that drives data lines of the electro-optical panel 200” wherein the office considers Muraki’s data line drive circuit 131 as correspondingly disclosing the claimed latch circuits); a gradation voltage converting unit configured to generate the gradation voltage signal based on the pixel data piece output from the latch circuit (Figure 1, #’s 150 & 160); and a source control unit configured to, when the abnormal state sharing signal indicates that no abnormality has occurred in communication with the display controller, supply a pixel data piece included in the video data signal to the latch circuit (Figure 1, #110), and when the abnormal state sharing signal indicates that an abnormality has occurred in communication with the display controller, supply a pixel data piece corresponding to the predetermined gradation data to the latch circuit (Figure 1, #115).
 
With regard to claims 3 and 9, Muraki discloses each of the plurality of source drivers comprises: a PLL circuit configured to generate a first clock signal based on the video data signal ([0022] “… the data interface 182 generates, based on display data 

With regard to claims 4 and 10, Muraki discloses at least one source driver among the plurality of source drivers comprises a gate control unit configured to control supply of the gate signal by the gate driver (Figure 1, #132), and wherein the gate control unit controls, when the abnormal state sharing signal indicates that no .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muraki in view of Young (2018/0210774).

With regard to claims 5 and 11, the office finds no specific disclosure in Muraki wherein the predetermined gradation data is gradation data comprising a plurality of gradations that are different from each other, and wherein, when the abnormal state sharing signal indicates that an abnormality has occurred in communication with the display controller, the plurality of source drivers supply gradation voltage signals corresponding to the plurality of gradations to the plurality of pixel units and cause an abnormality notification screen to be displayed on the display panel.  Young discloses the predetermined gradation data is gradation data comprising a plurality of gradations that are different from each other [0049], and wherein, when the abnormal state sharing signal indicates that an abnormality has occurred in communication with the display controller, the plurality of source drivers supply gradation voltage signals corresponding to the plurality of gradations to the plurality of pixel units and cause an abnormality notification screen to be displayed on the display panel (Figure 3, #306).
		The office finds combining Muraki and Young would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Muraki discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Young also discloses a display device, a "comparable" device, which has been improved by including the predetermined gradation data being gradation data comprising a plurality of gradations that are 


Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK W REGN/Primary Examiner, Art Unit 2622